Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	In view of amended claims filed on 01/04/2022 , terminal disclaimer and further search, Claims 1-20 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter: It’s
interpreted, the prior art of record either singularly or in proper combination fails to teach wherein determine a frequency band of a peer-to-peer (P2P) wireless channel between the electronic apparatus and the portable apparatus to one of the first frequency band and the second frequency band, and control the communication interface to establish a wireless peer-to-peer (P2P) connection with the portable apparatus based on the determined frequency band of P2P wireless channel.
Prior art teaches a wireless computer that pairs with a remote audio-video presentation device, such as a television. As a result of the pairing, a communication channel is established for the computer to transmit audio-video content for presentation through that device and methods, systems, and devices are described for wireless communication. A source device of a wireless local area network (WLAN) may identify one or more attributes of a first wireless link and a second wireless link between the source device and a sink device of the WLAN.
However, the prior art fails to teach the claimed limitation wherein determine a frequency band of a peer-to-peer (P2P) wireless channel between the electronic apparatus and the portable apparatus to one of the first frequency band and the second frequency band, and control the communication interface to establish a wireless peer-to-peer (P2P) connection with the portable apparatus based on the determined frequency band of P2P wireless channel. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1 and 14 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's
claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647